DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-17, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Finding et al. U.S. Patent Application Publication Number 2018/0253900 A1 (hereinafter Finding).

As per claims 1, 16, 17, Finding discloses an information sharing method performed by a computer system (see first AR device sharing virtual content to second AR device placed in the coordinate location within the area on page 2 section [0021]), the information sharing method comprising: 
creating a virtual space by assigning a unique coordinate value (see using three-dimensional real world coordinates or GPS coordinates and determined coordinates relative to the AR device on page 2 section [0022] and see placed virtual content creates its own measured real world coordinates determined by the AR device on page 2 section [0022]) to a location (see AR device generate sensor data based on 
linking augmented reality (AR) content to the virtual space (see recording playback parameters such as location and condition the AR content to be played on page 2 section [0026] and see spatial coordinates of the shared content is recorded and linked to the AR authoring template by the AR device on page 3 section [0028] and see linking by placing recorded media content at a specific location in the 3D space by specific playback parameters such as 3D coordinates on page 3 section [0033] and Figure 1);  and 
sharing the AR content linked to the virtual space through the coordinate value (see playback at spatial coordinates within a three-dimensional region on page 3 section [0028]) of the virtual space (see sharing based on geographic location of the AR device on page 2 section [0026] and see other AR devices can view the virtual content at their respectively placed locations and positions on page 2 section [0022] and see publishing shared AR content to user 105 on page 3 section [0034] and Figure 1 and see client device 108 accessing virtual content via a virtual content authoring website hosted by server 112 on page 3 section [0031] and Figure 1).

As per claim 2, Finding discloses the information sharing method of claim 1, wherein the creating of the virtual space comprises verifying and coordinating the specified location through a map mapping method or a deep learning-based vision technology (see AR content mapping of relative position and location on page 5 section [0048] and see visual inertial navigation for mapping position of visual content for display on page 5 section [0049]).

As per claim 4, Finding discloses the information sharing method of claim 1, wherein the linking of the AR content comprises storing a parameter of content authored through an authoring function in association with the coordinate value assigned to the virtual space (see use of AR authoring template to record spatial coordinates within a three-dimensional region using the inertia data and the image data on page 3 section [0028]).

As per claim 5, Finding
As per claim 6, Finding discloses the information sharing method of claim 4, wherein the linking of the AR content comprises storing translation information including at least two spaces to which the authored content is translated, and the sharing of the AR content comprises augmenting and displaying the AR content linked to the virtual space based on the authored tracking information (see showing of an initial location correspond to initial location of the first user’s travel path to a new location by time relative to the three-dimensional location in the virtual space on on page 6 section [0060] and see AR content identified using special coordinates with inertia data within a three-dimensional region on page 3 section [0028]).

As per claim 7, Finding discloses the information sharing method of claim 1, wherein the linking of the AR content comprises setting a sharing target range for the virtual space or the AR content (see AR content identified using special coordinates with inertia data within a three-dimensional region on page 3 section [0028] and see sharing location is triggered within a predefined distance or range on page 4 section [0037]).

As per claim 8, Finding discloses the information sharing method of claim 1, wherein the linking of the AR content comprises setting a display condition that includes a time-by-time display status or a display type for the AR content (see tracking by time-based method for AR content on page 2 section [0027] or display type such as audio/video on page 4 section [0036] and see displaying user’s actions such as ghost image or display virtual object with state changes over time with virtual object, media content, and recorded images on page 6 section [0060]).

As per claim 9, Finding discloses the information sharing method of claim 1, wherein the sharing of the AR content comprises using the virtual space to which the unique coordinate value is assigned as at least one of a space for sharing point of interest (POI) information, a space for sharing landmark information, a space for recommending location-based content, and a space for sharing location information (see sharing point of interest, or landmark information such as a floor in a building or landmark statue using GPS coordinates on page 2 section [0026]).

As per claims 10, 19, Finding discloses the information sharing method of claim 1, wherein the sharing of the AR content comprises providing AR content linked to a corresponding space as content on a web using a coordinate system based on the coordinate value assigned to the space (see hosting AR contents on a website on page 3 section [0031]).

As per claim 11, Finding discloses the information sharing method of claim 1, wherein the sharing of the AR content comprises augmenting and displaying AR content linked to a corresponding space on an AR space that includes the virtual space (see displaying AR content by augmenting space with virtual objects on page 6 section [0060]).

As per claim 12, Finding discloses the information sharing method of claim 11, wherein the sharing of the AR content comprises providing a notification of sharing the 

As per claim 13, Finding discloses the information sharing method of claim 1, wherein the sharing of the AR content comprises augmenting and displaying AR content linked to a corresponding space on a map that includes a location corresponding to the virtual space (see displaying a three-dimensional AR virtual objects in a virtual space at a position on page 6 section [060]).

As per claim 14, Finding discloses the information sharing method of claim 1, wherein the sharing of the AR content comprises sharing AR content linked to a corresponding space through interaction with a community related to the virtual space (see interaction with a community in form of a company new hire training video on page 3 section [0031] for instruction to operate a machine on page 3 section [0033] with narrating instructions on page 7 section [0068]).

As per claim 15, Finding discloses the information sharing method of claim 1, wherein the sharing of the AR content comprises selecting and displaying partial content of the AR content linked to the virtual space based on a selection criterion according to a display condition set for content, a category, an up-to-date feature, and a 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Finding et al. U.S. Patent Application Publication Number 2018/0253900 A1 (hereinafter Finding), and further in view of Fuchs U.S. Patent Application Publication Number 2019/0321723 A1 (hereinafter Fuchs).

As per claims 3, 18, Finding do not disclose expressly: wherein the creating of the virtual space comprises assigning a unique coordinate value for each set of subdivided location coordinates of a map or grouping the location coordinates based on a desired unit and assigning the unique coordinate value for each grouped unit.
Fuchs teaches: wherein the creating of the virtual space comprises assigning a unique coordinate value for each set of subdivided location coordinates of a map or grouping the location coordinates based on a desired unit and assigning the unique coordinate value for each grouped unit (see use of segments 1602 to recreate virtual 
Finding and Fuchs are analogous art because they are from the same field of endeavor, AR content sharing system.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to subdivide a virtual space into smaller segments.  The motivation for going so would have been to track a point of interest at a right range (see page 14 section [0222] in Fuchs).
Therefore, it would have been obvious to combine Finding and Fuchs for the benefit of creating subdivided location coordinate of a map to obtain the invention as specified in claims 3, 18.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buerli et al. U.S. Patent Application Publication Number 2020/0394847 A1. Tracking AR content using a coordinate system within a three-dimensional space (see Figure 6). 
Daniels et al.
Mott et al. U.S. Patent Application Publication Number 2020/0334906 A1.  Sharing content or link relating to point of interest in an augmented reality (see section [0040] and Figure 2B).
Hariton U.S. Patent Application Publication Number 2020/0246699 A1.  Sharing virtual content in augmented reality based on the reference frame of the virtual content (see section [0015]).
Monk et al. U.S. Patent Application Publication Number 2018/0096450 A1.  Overlay 3-D virtual world onto a physical space to share an immersive 3-D virtual reality with user devices (see section [0005]).
Rosenthal et al. U.S. Patent Application Publication Number 2017/0372525 A1.  Augmented Reality Virtual Content Platform via GPS-linked virtual photo components (see Abstract).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN S CHOU/Primary Examiner, Art Unit 2451